Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the word "comprises" (line 1) is a legal term and should be replaced.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "an internal thread (140) formed in an opening on the second ear (110)" in claim 3; and "an internal engaging portion configured to receive and retain the threaded section (128) of the pin" in claim 5 and claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claim 13 is objected to because of the following informalities:  the phrase "to threaded connection" in lines 10 - 11 should be replaced by -- to the threaded connection --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a structural element for "a threaded connection at the second ear (110)" since the threaded connection cannot be provided without said structural element. 
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Betzler, US 2018/0274631.
Regarding Claim 1, as best understood, Betzler discloses a shackle, comprising: a body 2 having a first ear (defining a first opening 13), a second ear (defining a second opening 14) opposed to the first ear and separated from the first ear to define a gap 4, and a U-shaped bow 10, 10 extending from the first ear to the second ear (see figure 1); a first opening 13 defined in the first ear; a threaded connection 6 at the second ear (figure 5); a pin 5 having a proximal end 64, an intermediate section (middle section) and an axial threaded section 37 positioned distally of the proximal end (64), wherein the axial threaded section (37) and the intermediate section are dimensioned to be inserted through the first opening (13) in the first ear and into the second ear with the intermediate section extending across the gap (4), and wherein the threaded section 
Regarding Claim 2, Betzler discloses the shackle of claim 1, wherein the threaded connection (6) is removably coupled to the second ear.
Regarding Claim 4, Betzler discloses the shackle of claim 1, wherein the threaded connection (6) protrudes outwardly beyond an outer side of the second ear (figure 9).
Regarding Claim 11, Betzler discloses the shackle of claim 4, wherein the first ear has an opening 13 sized to receive a portion of the intermediate section of the pin (5) having a first diameter.

Claims 1, 3, 5, 9, 10, 12 - 14, 16 - 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz et al., US 7,540,140.
Regarding Claim 1, as best understood, Diaz et al. disclose a shackle, comprising: a body having a first ear 13, a second ear 12 opposed to the first ear (13) and separated from the first ear (13) to define a gap, and a U-shaped bow 11A extending from the first ear to the second ear (see figure 2A); a first opening 16A defined in the first ear (13); a threaded connection 20 at the second ear (12); a pin 14A having a proximal end (having a handle 52), an intermediate section (middle section) and an axial threaded section 58 positioned distally of the proximal end (figure 2A), wherein the axial threaded section (58) and the intermediate section are dimensioned to be inserted through the first opening (16A) in the first ear (13) and into the second ear (12) with the intermediate section extending across the gap (figure 2A), and wherein the threaded section (58) on the pin (14A) is engageable with the threaded connection (20) 
Regarding Claim 3, Diaz et al. disclose the shackle of claim 1, wherein the threaded connection (20) at the second ear (12) comprises a threaded fastener 19 threadedly coupled to an internal thread 17 formed in an opening 15A on the second ear (12).
Regarding Claim 5, Diaz et al. disclose the shackle of claim 1, wherein the threaded connection (20) comprises an internal engaging portion 25A configured to receive and retain the threaded section (58) of the pin.
Regarding Claim 9, Diaz et al. disclose the shackle of claim 1, wherein the threaded connection (20) is configured to allow the pin (14A) to be disengaged by rotating the pin (14A) in a counterclockwise direction relative to the threaded connection (20) to unthread the pin (14A).
Regarding Claim 10, Diaz et al. disclose the shackle of claim 1, wherein the pin (14A) comprises a distal end configured to protrude beyond the second ear (12) and the threaded connection (20) when the pin is fully inserted in the bow (11A), and wherein the distal end comprises a transverse bore 42 for receiving a retaining member 32.
Regarding Claim 12, Diaz et al. disclose the shackle of claim 1, wherein the threaded connection (20) has a cylindrical outer end (see figure 11A).
Regarding Claim 13, Diaz et al. disclose a shackle, comprising: a body having a first ear 13, a second ear 12 opposed to the first ear and separated from the first ear to define a gap, and a bow 11A extending from the first ear to the second ear; a threaded connection 20 at the second ear provided on a removable connector 19; a pin 14A 
Regarding Claim 14, Diaz et al. disclose the shackle of claim 13, wherein the removable connector (19) is threadedly coupled to the second ear (12).
Regarding Claim 15, Diaz et al. disclose he shackle of claim 13, wherein the removable connector (19) comprises a threaded section 21 with an external thread, wherein the threaded section (21) with the external thread has an axial dimension (diameter) less than an axial dimension (diameter) of the second ear (12).
Regarding Claim 16, Diaz et al. disclose the shackle of claim 13, wherein the removable connector (19) comprises a threaded section 21 with an external thread, further comprising an adjacent thread relief 23.
Regarding Claim 17, Diaz et al. disclose the shackle of claim 13, wherein the removable connector (19) protrudes outwardly beyond an outer side of the second ear (12).
Regarding Claim 18, Diaz et al. disclose the shackle of claim 13, wherein the removable connector (19) comprises an internal engaging portion 22 configured to receive and retain the threaded section (58) of the pin.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al., US 7,540,140 in view of Silva, US 2005/0276658.
Regarding Claim 7, Diaz et al. disclose the shackle of claim 1 except for wherein the second ear (12) comprises a retaining screw bore and a retaining screw, wherein the retaining screw is rotatable within the retaining screw bore to contact the threaded connection to restrain the threaded connection from rotating relative to the second ear.
Silva teaches a shackle wherein the second ear 124 comprises a retaining screw bore 132 and a retaining screw 160, wherein the retaining screw (160) is rotatable within the retaining screw bore (132) to contact the connection (140) to secure the connection within the second ear. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second ear of Diaz et al. to include a bore and screw as taught by Silva in order to secure the threaded connection to the second ear and to restrain the threaded connection from rotating relative to the second ear.
.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             
/Robert Sandy/           Primary Examiner, Art Unit 3677